Citation Nr: 1750580	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hand thumb.

2.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hand index finger.

3.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hand long finger.

4.  Entitlement to an initial compensable disability rating for arthritis of the right hand little finger. 

5.  Entitlement to an initial compensable disability rating for arthritis of the right hand ring finger.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1963 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The February 2012 rating decision granted entitlement to service connection for right hand arthritis and assigned a noncompensable rating effective from August 26, 2011.  Within one year of that decision, the Veteran underwent a VA examination of his right hand in April 2012.  In accordance with 38 C.F.R. § 3.156(b), the RO reconsidered the Veteran's disability rating in an August 2012 rating decision and continued the initial rating assigned.  This rating decision also granted entitlement to service connection for the Veteran's right hand scar and assigned a noncompensable rating effective from August 26, 2011.  The Veteran filed a timely notice of disagreement in August 2012.  Thus, the increased rating claims on appeal are appropriately considered "initial rating claims" stemming from the Veteran's original claims of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  

A subsequent November 2012 Decision Review Officer (DRO) decision increased the rating for the Veteran's service-connected arthritis of the right hand to 10 percent, effective from August 26, 2011.  As this assigned evaluation was less than the maximum available rating, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Later in February 2013, a DRO decision recharacterized the Veteran's service-connected arthritis of the right hand as arthritis of the individual fingers of the right hand.  The RO assigned a 10 percent rating for arthritis of the right thumb; a 10 percent rating for arthritis of the right index finger, a 10 percent rating for arthritis of the right long finger; a noncompensable rating for arthritis of the right ring finger, and a noncompensable rating for arthritis of the right little finger.  Each disability was assigned an effective date of August 26, 2011.  Since these assigned disability ratings do not represent a total grant of benefits on appeal, the claims for increase remain on appeal.  AB, 6 Vet. App. at 35.  

In a March 2015 decision, the Board denied the Veteran's increased rating claim for his service-connected right hand scar.  The Board remanded the remaining increased rating claims to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with the March 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Board notes that the Veteran submitted a March 2017 letter from Dr. R. after the May 2015 supplemental statement of the case.  However, he also submitted a waiver of the AOJ's initial review of this additional evidence.  38 C.F.R. § 20.1304(c).





FINDINGS OF FACT

1.  Prior to December 19, 2012, the Veteran's arthritis of the right hand thumb was not manifested by a gap of more than two inches (5.1 centimeters) between the thumb and fingers, with the thumb attempting to oppose the fingers; ankylosis; or amputation.

2.  On and after December 19, 2012, the Veteran's arthritis of the right hand thumb was manifested by functional loss that more nearly approximated a gap of more than two inches (5.1 centimeters) between the thumb and fingers, with the thumb attempting to oppose the fingers; but not ankylosis or amputation.

3.  During the appeal period, the Veteran's arthritis of the right hand index finger was manifested by limitation of motion with a gap of one inch or more between the fingertip and the proximal transvers crease of the palm, with the finger flexed to the extent possible; but not ankylosis or amputation.

4.  During the appeal period, the Veteran's arthritis of the right hand long finger was manifested by limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; but not ankylosis or amputation.

5.  During the appeal period, the Veteran's arthritis of the right hand little finger was manifested by limitation of motion; but not ankylosis or amputation.

6.  During the appeal period, the Veteran's arthritis of the right hand ring finger was manifested by limitation of motion; but not ankylosis or amputation.


CONCLUSIONS OF LAW

1.  Prior to December 19, 2012, the criteria for entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hand thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5228 (2017).
 
2.  On and after December 19, 2012, the criteria for entitlement to an initial disability rating of 20 percent for arthritis of the right hand thumb have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5228 (2017).

3.  The criteria for entitlement to an initial disability rating in excess of 10 percent for arthritis of the hand index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5229 (2017).

4.  The criteria for entitlement to an initial disability rating in excess of 10 percent for arthritis of the hand long finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5229 (2017).

5.  The criteria for entitlement to an initial compensable disability rating for arthritis of the hand little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017).

6.  The criteria for entitlement to an initial compensable disability rating for arthritis of the hand ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the March 2015 remand, the Board directed the AOJ to obtain a VA examination to determine the current severity and manifestations of the Veteran's service-connected arthritis of the right thumb, index finger, long finger, ring finger, and little finger.  Such an examination was obtained in April 2015, and the Board finds that this VA examination report is adequate to decide the increased rating claims on appeal.  See 38 C.F.R. § 3.159(c).  In so finding, the Board has considered Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) (holding that to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The Board also notes that in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of Appeals for Veterans Claims held that a medical examination that states that an opinion as to additional functional loss during flare ups could not be provided "without directly observing function under these circumstances," "is at odds with VA's guidance on the matter."  Instead, "it must be apparent that the inability to provide an opinion without resorting to speculation 'reflect[s] the limitation of knowledge in the medical community at large' and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner."  Sharp, 29 Vet. App. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

The Board notes that the April 2015 VA examination did not include an examination of the joints in weight-bearing, passive ranges of motion, or measurements for the opposite undamaged joints on the left hand.  The examiner also stated that he was unable to describe the Veteran's functional loss after repetitive use or during a flare up in terms of range of motion as the examination was not performed after repetitive use or during a flare up.  However, the right thumb, index finger, long finger, ring finger, and little finger are not weight-bearing joints.  Moreover, the Board is granting the highest possible rating for limitation of motion of the thumb during the portion of the appeal period that encompasses the April 2015 VA examination.  The index finger, long finger, ring finger, and little finger are also already assigned the maximum rating based on limitation of motion, and any higher rating would require ankylosis or amputation.   Thus, the holdings in Correia and Sharp do not apply to these issues.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (finding that where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  

During the appeal period, the Veteran has been in receipt of a 10 percent disability rating for his arthritis of the right hand thumb under Diagnostic Code 5228.  38 C.F.R. § 4.71a.  His arthritis of the right hand index finger and long finger have been assigned 10 percent disability ratings under Diagnostic Code 5229.  Id.  The Veteran's arthritis of the right hand little finger and ring finger have each been assigned a noncompensable disability rating under Diagnostic Code 5230.  In addition, the evidence from this period reflects that the Veteran's right hand is his dominant hand.  As such, major finger disability ratings are applicable.  38 C.F.R. § 4.69.

Limitation of motion of the thumb is rated under Diagnostic Code 5228.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent rating is assigned when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Id.  Limitation of motion in the index or long finger is rated under Diagnostic Code 5229.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A maximum 10 percent rating is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  Only a noncompensable rating is available for limitation of motion in the ring finger or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  The rating criteria under these diagnostic codes is the same for the both the major and minor fingers.

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal (IP), metacarpal, and carpal joints of the upper extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (2).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 3.

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and IP joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the MCP joint or through the proximal phalanx.  If both the CMC and IP joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or IP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 4.

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 5.

In November 2011, a VA treatment record noted the Veteran's report that he had experienced changes in his functional ability over the past 6 months.  The Veteran stated that he was unable to close his right hand to button, shave, or feed himself.  The record summarized that he had right wrist pain and had noticed a decrease in his grip strength and function.  He had a large bony prominence in his right wrist, decreased range of motion, and decreased grip strength.  A December 2011 x-ray of the Veteran's right hand noted in the report there was degenerative joint disease in the hand that was most severe at the DIP joint of the fingers.  An exostosis that was 4 millimeters in diameter arose from the lateral surface of the distal aspect of the second metacarpal bone.  There was an old posttraumatic deformity at the posterior aspect of the second and third carpometacarpal joints.  This included bony fusion between the base of the second and third metacarpal bones.  It appeared to be the result of an old fracture/subluxation injury.  There were no recent fractures or other abnormalities in the right hand.

In April 2012, a VA examination of the Veteran's right hand was conducted.  The diagnosis was posttraumatic degenerative arthritis of the right hand.  The Veteran informed the examiner that his pain was constantly present.  He denied having flare ups that impacted the function of his hand. In conjunction with range of motion testing, the examiner found that the Veteran had limitation of motion or painful for motion in the ring finger, index finger, and long finger; but not in the thumb or little finger.  The examiner reported that no gap was present between the thumb pad and the fingers.  There was also no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  In addition, the Veteran did not have any limitation of extension or evidence of painful motion for the index finger or the long finger.  The Veteran did not have any additional limitation in range of motion of any of the fingers or thumbs following repetitive use testing.  The record noted that he previously had right hand surgery, nerve conduction studies, and he was thought to have carpal tunnel syndrome.

However, the examiner stated that the index finger and long finger had functional loss in the form of weakened movement; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; swelling; and deformity.  The ring finger had functional loss that consisted of weakened movement; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement.  The examiner did not indicate that any functional loss was present in the thumb or little finger.  Tenderness or pain to palpation was also present for joint or soft tissue of the right hand, including the thumb and fingers.

Muscle strength testing revealed that the Veteran's right hand grip was 4 out of 5, representing active movement against some resistance.  The examiner noted that the Veteran did not have ankylosis of the thumb and/or fingers.  Regarding assistive devices, the Veteran was noted to occasionally use a brace.  The examiner also determined that there was no functional impairment of an extremity due to the Veteran's hand, finger, or thumb conditions such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.

In September 2012, a record from Rehabilitation and Geriatric Service noted that the Veteran had severe pain in his right hand with numbness, tingling, and weakness.  He reported dropping things and experiencing symptoms in his neck and shoulder area.  The physical examination revealed a significant decreased range of motion in the cervical spine.  There also appeared to be an old incision site on the dorsum of the right hand, and a lump consistent with a ganglion cyst.  The Veteran had a positive Tinel sign at both wrists, and significant weakness in the grip of both hands.  The results from an electromyography (EMG) and nerve conduction study were abnormal and demonstrated right carpal tunnel syndrome and moderate left carpal tunnel syndrome.  The Veteran also appeared to have an underlying sensorimotor peripheral neuropathy consistent with diabetes.  His examination additionally suggested the presence of cervical degenerative disc disease and stenosis.

Later that same month, a Lexington Orthopaedics record noted a diagnosis of carpal tunnel syndrome.  The Veteran was recommended for a right carpal tunnel release surgery, but the record stated that nothing could be done with a ganglion cyst on his right hand.  In November 2012, a VA treatment record noted that the Veteran had right wrist pain and films were consistent with an old fracture and degenerative joint disease.  The Veteran was taking pain medication.

During a subsequent December 2012 VA examination of the Veteran's right hand, the Veteran reported experiencing flare ups.  These events involved constant pain in his fingers that was only relived when he fell asleep after taking hydrocodone.  Regarding range of motion testing, the examiner now determined that there was limitation of motion or painful motion in all the fingers of the right hand.  In addition, the Veteran had a gap between the thumb pad and the fingers.  The gap measured less than 1 inch (2.5 centimeters), and objective evidence of painful motion began at this point.  A gap was also present between the fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The gap was 1 inch (2.5 centimeters) or more in the index finger, long finger, ring finger, and little finger; with objective evidence of painful motion beginning at that point.  The Veteran's finger extension was limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion).  However, the examiner did not specify which fingers were affected.  Painful motion began at an extension of no more than 30 degrees in the index finger and long finger.  There was no additional limitation of motion for any fingers after repetitive use testing.

In terms of functional loss, the examiner marked that all fingers experienced less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; and swelling.  The Veteran still had tenderness or pain to palpation for joints or soft tissue of the right hand.  The muscle strength of his hand grip had decreased to 3 out of 5, signifying active movement against gravity.  The examiner also observed that the Veteran had large dorsal bossing of the index finger/middle finger CMC joints.  The Board notes that a carpal boss is "[a] bony growth on the dorsal surface of the third metacarpocarpal joint."  The Free Dictionary (Nov. 1, 2017), https://medical-dictionary.thefreedictionary.com/carpal+boss.  He continued to have no ankylosis in the thumb and/or fingers.

In contrast to the April 2012 VA examination, the examiner noted that the Veteran did not use any assistive devices.  There continued to be no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner also noted that in addition to the Veteran's degenerative joint disease of his index and middle finger CMC joints, he had complaints of carpal tunnel syndrome that had been confirmed by EMG.  The examiner suggested that the Veteran would be better evaluated by a wrist examination.

In March 2015, a Lexington Orthopaedics record stated that the Veteran was seen for the first time since 2012.  The record indicated that his current complaints regarding his right hand and wrist were similar to those reported in 2012.  The Veteran's pain and discomfort had progressed over the years, and he was currently being followed by a pain management specialist.  The Veteran took Dilaudid every night for pain, but felt as though he could not use his right hand very well.  

The record noted that he had a well-healed transverse incision over a carpal boss, and difficulty going into a full composite fist.  There was good capillary refill, and no triggering or locking.  The Veteran did have some intrinsic wasting when compared the left wrist.  He had a positive axial grind, benign forearm compartments, and a not much atrophy of the forearm.  X-rays of the Veteran's right hand and wrist showed some slight progression in his arthritis when compared to 2012.  The assessment was carpal tunnel syndrome of the right hand, peripheral neuropathy, and osteoarthritis.  The record stated that he was advised to consider having the carpal release that had been recommended in 2012 to improve his symptoms; or if his pain was mainly related to arthritis, a CMC arthroplasty might be considered.

The Veteran underwent another VA examination to evaluate his right hand disabilities in April 2015.  The Veteran reported having increased pain in his right hand and wrist.  He stated that the pain affected all of activities of daily living and instrumental activities of daily living.  The Veteran treated his symptoms with Dilaudid, capsaicin, and Voltaren TD.  The examiner noted that the Veteran experienced flare ups that entailed burning pain, tingling, and sharp pain.  He also reported having functional loss in the form of decreased grip strength that required the increased use of his left hand. 

The examiner noted that the there was a gap between the pad of the thumb and the fingers that was measured to be 3 centimeters, which the Board notes is approximately 1.18 inches.  The examiner determined that the abnormal range of motion itself contributed to functional loss as a result of the Veteran's decreased grip strength.  The Veteran experienced pain with finger flexion and opposition of the thumb that caused functional loss.  The Veteran had objective evidence of localized tenderness or pain on palpation of the dorsum of the MCP's and PIP's.

During range of motion testing, the index finger had a maximum extension of 0 degrees in the MCP, PIP, and DIP joints.  The maximum flexion was 10 degrees in the MCP joint, 20 degrees in the PIP joint, and 0 degrees in the DIP joint.  The long finger had an extension of 20 degrees in the MCP joint, 10 degrees in the PIP joint, and 0 degrees in the DIP joint.  The flexion was 10 degrees in the MCP joint, 20 degrees in the PIP joint, and 0 degrees in the DIP joint.  The ring finger had an extension of 20 degrees in the MCP joint, 0 degrees in the PIP joint, and 0 degrees in the DIP joint.  The flexion was 10 degrees in the MCP joint, 20 degrees in the PIP joint, and 0 degrees in the DIP joint.  The little finger had an extension of 10 degrees in the MCP joint, and 0 degrees in the PIP and DIP joints.  The flexion was 10 degrees in the MCP joint, 20 degrees in the PIP joint, and 0 degrees in the DIP joint.  The thumb had an extension of 15 degrees in the MCP joint and 20 degrees in the IP joint.  The flexion was 20 degrees in both the MCP and IP joints.
The Veteran was unable to perform repetitive use testing with at least three repetitions.  The examiner found that pain significantly limited the Veteran's functional ability with repeated use over a period of time, and during flare ups.  However, as previously discussed, the examiner was unable to describe the loss in terms of range of motion as the examination was not performed after repetitive use or during a flare up.  Additional contributing factors to disability in the right hand included swelling.  Muscle strength testing showed that the Veteran's right hand grip was a 2 out of 5, representing active movement with gravity eliminated.  No muscle atrophy was present.  

Similar to the past examination reports, the Veteran had no ankylosis in any thumb or finger joints.  The examiner reported that the Veteran had exquisite tenderness to palpation at the joints of the hand and wrist, as well as a bony deformity of the right hand/wrist that was also exquisitely tender to palpation.  The examiner noted that the Veteran had resumed his previous use of a brace, but he now used it on a regular basis.  The Veteran still had no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.
Following the examination, an April 2015 record from Rehabilitation and Geriatric Services noted that the Veteran had experienced increased pain, numbness, and tingling in his right hand since 2008.   He felt that his symptoms had worsened since the nerve conduction study and EMG performed in 2012.  A physical examination revealed stiffness in the joints of the hand and wrist, as well as a right thenar eminent atrophy.  A nerve conduction study and EMG were performed, and the conclusion stated that the study was abnormal.  There was electrodiagnostic evidence of a right median nerve entrapment at the wrist.  The Veteran had a severe case of carpal tunnel syndrome.  He also had underlying sensory motor peripheral neuropathy that the examining doctor suspected was due to diabetes.  Surgical decompression was recommended.

In a May 2015 record from Internal Medicine Associates, Dr. R. noted the Veteran's recent test results related to his right hand pain and weakness.  The record stated that his nerve conduction study showed significant carpal tunnel impingement in the right wrist.  He also had chronic problems with arthritis and pain and stiffness in his right wrist.  The Veteran had decreased grip strength in his right wrist as well as pain and limited motion that was secondary to posttraumatic arthritis and underlying carpal tunnel syndrome.  The physical examination showed a marked decrease in grip strength and arthritic changes in the hand and wrist.  The neurological examination revealed decreased sensation to light touch in the fingers of the right hand.  There was significant weakness in the strength of the right hand.
The assessment was carpal tunnel syndrome and posttraumatic arthritis of the right wrist.  The record noted that a carpal tunnel release for the right hand was recommended, but it would probably not improve the posttraumatic arthritis that was already present.

In a March 2017 letter, Dr. R. stated that the Veteran had chronic weakness, pain, and limited range of motion in his right hand and wrist.  Dr. R. explained that the cause of the Veteran's symptoms was multifactorial.  Dr. R. noted that the Veteran had some intrinsic arthritis in his hand and wrist.  The Veteran had also been diagnosed with severe carpal tunnel syndrome that caused permanent muscle weakness and decreased grip strength.  According to Dr. R., the Veteran had severe limitations in terms of his grip strength and the range of motion in his fingers and right hand.
  
After reviewing the evidence of record, the Board finds that a 20 percent disability rating for the Veteran's right thumb disability is warranted on and after December 19, 2012.  Prior to this date, the Veteran was noted to have no gap between the thumb pad and fingers.  See April 2012 VA examination.  Thus, he did not demonstrate the more than 2 inch (5.1 centimeter) gap between the thumb pad and the fingers required for a 20 percent rating under Diagnostic Code 5228.  The Board also notes that while the Veteran reported decreased function in November 2011, the April 2012 VA examiner did not find that the thumb demonstrated any limitation of motion, evidence of painful motion, or functional loss.  The Veteran also denied having flare ups, and he only had a slight reduction in his hand grip strength.  Thus, an increased evaluation for the right thumb is also not warranted on the basis of functional loss due to pain or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In contrast, the Veteran reported having flare ups of pain during the December 19, 2012 VA examination; and the thumb was noted to have limitation of motion or evidence of painful motion.  The Veteran's thumb also demonstrated functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and swelling.  This examination is consistent with the remaining evidence from the appeal period in which the Veteran was noted to have flare ups, severely reduced range of motion and grip strength, pain with opposition of the thumb, and an inability to perform repetitive use testing.

The Board notes that during the appeal period, the medical evidence documented that the Veteran had right wrist pain, a ganglion cyst, and carpal tunnel syndrome.  However, the Veteran is not service connected for these disorders.  Although Dr. R. attributed the Veteran's muscle weakness and decreased grip strength to his carpal tunnel syndrome in March 2017, the May 2015 record from Dr. R. stated that the Veteran's decreased grip strength, pain, and limited range of motion were due to his posttraumatic arthritis as well as his carpal tunnel syndrome.  Resolving all benefit of the doubt in favor of the Veteran, the Board finds that these symptoms are associated with his service-connected right thumb and finger disabilities.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  While the gap between the Veteran's thumb pad and fingers was still less than the measurement required for a 20 percent rating under Diagnostic Code 5228, the Board finds that his functional loss in the thumb on and after December 19, 2012 more nearly approximates the severity of a 20 percent disability rating under Diagnostic Code 5228.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  This is the highest rating available for limitation of motion under Diagnostic Code 5228.

Turning to the Veteran's right index finger, long finger, little finger, and ring finger disabilities; the Board finds that the Veteran is not entitled to increased disability ratings.  For each of these disabilities, the Veteran is already in receipt of the maximum schedular ratings for limitation of motion under Diagnostic Codes 5229 and 5230; and a higher rating requires ankylosis.  Consequently, the regulations pertaining to functional impairment are not applicable to these disabilities.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (finding that where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application); see also Sowers v. McDonald, 27 Vet. App. 472 (2016) (determining that 38 C.F.R. § 4.59 is limited by the diagnostic code applicable to a claimant's disability, and where that Diagnostic Code does not provide a compensable rating, § 4.59 does not apply).  

The Board has also considered whether the Veteran would be entitled to a higher or separate rating under Diagnostic Code 5003 for degenerative arthritis in any finger.  As previously stated, a 10 percent disability rating is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The evidence reflects that the Veteran's right ring finger and little finger disabilities are manifested by painful motion.  However, he is already receiving three 10 percent disability ratings for limitation of motion of the right thumb, long finger, and index finger under Diagnostic Codes 5228 and 5229.  As the thumb, long finger, index finger, ring finger, and little finger are part of the same minor joint group, an additional disability rating cannot be added.  Moreover, the evidence does not show the involvement of two or more major joints, or two or more minor joint groups.

In addition, the Board has considered the other rating criteria pertaining to the fingers, but notes that higher ratings under Diagnostic Codes 5216-5227 require a finding of ankylosis.  The record reflects that the Veteran did not have ankylosis of the right thumb or fingers during the appeal period.  See April 2012 VA examination, December 2012 VA examination, April 2015 VA examination.  VA examinations and treatment records documented the Veteran's complaints of joint pain, stiffness, and limited motion, but it is clear he retained some useful motion of his fingers.  Therefore, ankylosis is not present and Diagnostic Codes 5216-5227 are not for application.  The Board has also considered whether rating as amputation is warranted.  However, the VA examiners of record have not found that the Veteran would not be equally well served by amputation and, as such, the Board finds that the symptoms of the right finger disabilities are not equivalent to amputation of the fingers or loss of use of the right hand.  Under these circumstances, a rating pursuant to Diagnostic Codes 5125-5156 is not appropriate.

In summary, the Veteran is entitled to an initial 20 percent disability rating, but no higher, for his arthritis of the right hand thumb as of December 19, 2012.  However, an initial disability rating in excess of 10 percent is not warranted prior to December 19, 2012.  The Veteran is additionally not entitled to an initial disability rating in excess of 10 percent for arthritis of the right hand index finger or long finger; and an initial compensable rating is not appropriate for the arthritis of the right hand little finger or ring finger.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Prior to December 19, 2012, entitlement to an initial disability rating in excess of 10 percent for arthritis of the right thumb is denied.

On and after December 19, 2012, entitlement to an initial disability rating of 20 percent for arthritis of the right thumb is granted.

Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hand index finger is denied.

Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hand long finger is denied.

Entitlement to an initial compensable disability rating for arthritis of the right hand little finger is denied.

Entitlement to an initial compensable disability rating for arthritis of the right hand ring finger is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


